COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                  §
 DOLORES NARVAEZ, LUIS
 NARVAEZ, EDUARDO VELARDE,                        §
 JOSE JUAN VELARDE, JULIETA                                        No. 08-17-00157-CV
 DURAN, LUZ MAGDALENA                             §
 ESCOBAR, AND JOSE ANTONIO                                            Appeal from the
 VELARDE JUAREZ,                                  §
                                                                     34th District Court
                              Appellants,         §
                                                                 of El Paso County, Texas
 V.                                               §
                                                                   (TC# 2016-DCV2763)
 DARRON POWELL, DARRON                            §
 POWELL PLLC, HECTOR PHILLIPS,
 AND HECTOR PHILLIPS, P.C.,                       §

                               Appellees,         §

                                        JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. We further order that Appellees

recover from Appellants and their sureties, if any, see TEX.R.APP.P. 43.5, on the judgment and all

costs, for which let execution issue. This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 13TH DAY OF JULY, 2018.

                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.